Mr. Chief Justice Waite
delivered the opinion of the court.
We are not inclined to hear a re-argument of the Federal ques*626fcions presented by the records in these cases. They were decided in Bigelow v. Forrest, 9 Wall. 339; Day v. Micou, 18 Wall. 156; and Wallach v. Van Riswick, 92 U. U. 202. The court below lias followed these decisions, with which we are entirely satisfied.
Mr. L. Madison Day, Mr. D. C. Labalt, Mr. T. J. Durant and Mr., Charles W. Hornor for plaintiffs in error.
Mr. Thomas Allen Clarke for defendants in error.
W$, therefore, affirm the judgment in each of the several cases, under the practice authorized by the amendment to Rule 6, section . 3, promulgated at the last term. Affirmed